ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-290, concluding that THEODORE F. KOZLOWSKI, formerly of MORRISTOWN, who was admitted to the bar of this State in 1978, and who has been suspended from the practice of law since October 13, 2004, pursuant to Orders of the Court filed on September 16, 2004, and May 5, 2005, should be suspended from the practice of law for a period of one year for violating RPC 1.3 (lack of diligence), RPC 1.4(c) (failure to advise client so client can make informed decisions about the representation), RPC 3.2 (failure to expedite litigation), and RPC 1.15(b) (failure to refund retainer as ordered by the Court);
*440And THEODORE F. KOZLOWSKI having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
And the Court having determined that the one-year term of suspension should be consecutive to the two-year period of suspension ordered by the Court this date in D-24-06 (DRB 06-211); and it is further
ORDERED that THEODORE F. KOZLOWSKI is suspended from the practice of law for a period of one year, effective September 13, 2009, and until the further Order of the Court; and it is further
ORDERED that on reinstatement to the practice of law, respondent shall not practice as a sole practitioner until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.